Case 4:20-mc-00018-KES Document 8 Filed 07/08/20 Page 1 of 2 PagelD #: 72

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of South Dakota

Smithfield Packaged Meats Corp.
Plaintiff
Vv.

United States of America Department of Labor,
Occupational Safety and Health Administration

Defendant

 

Civil Action No, 4:20-mc-000018-KES

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Kim Malsam-Rysdon c/o Justin L. Williams, Secretary of Health, South Dakota Department of Health
600 East Capitol Avenue, Pierre, South Dakota 57501

(Name of person to whom this subpoena is directed)

 

av Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: All information, documents, and other materials produced by the South Dakota Department of Health in
response to the Occupational Safety and Health Administration Subpoena, dated June 19, 2020, seeking items
regarding Smithfield Packaged Meats Corp.

 

Place: Lisa K. Marso, Esq., Boyce Law Firm, LLP, 300 S. Main | Date and Time:
Ave., Sioux Falls, SD 57117; In lieu of production in ;
, ’ , 2:
hard copy, the production can be made electronically to OUETEOES teil o/pm
Ikmarso@boycelaw.com, acunningham@huntonak.com, swiltsie@huntonak.com.

O) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

 

 

 

 

Place: Date and Time:

 

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 07/06/2020

CLERK OF COURT

(> ———_—_
CL PP —_ _ for lisce

Signature of Clerk or Deputy Clerk Attorney's signature Mar
Sv

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Smithfield Packaged Meats Corp. , who issues or requests this subpoena, are:

Lisa K. Marso, Esq., Boyce Law Firm, LLP, 300 S. Main Ave., Sioux Falls, SD 57117; Ikmarso@boycelaw.com;

Notice to the person who issues or requests this subpoena (605) 336-2424
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 4:20-mc-00018-KES Document 8 Filed 07/08/20 Page 2 of 2 PagelD #: 73

AO §8B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objcets or lo Permit Inspection of Premises ina Civil Action (Page 2)

Civil Action No, 4:20-mc-000018-KES

PROOF OF SERVICE
(This section should not be filed with the court unless required by led. BR. Civ, P. 43.)

I received this subpoena for (name of individual and title, ifany) iw w alg Om Ras don
on (date) g vd aa LO9O.

(41 served the subpoena by delivering a copy to the named person as follows: — *

“Bu. Subsb}ude_ .
_Sening on. Karen Bierwen as an. autnoriede Secretar

= to
accept dorvia. for Kim Malanrne Ryedon 0" Mu Tidy 20205"

CT returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

  

$
My tees are $ for travel and $ for services, fora total of $ 0,00
1 declare under penalty of perjury that this information is tye. ’
j ~
“ \
Dates Sake. aol AO2O ssconmnssad Sila re: -
C ~ Server's signature

 

EQ kh Hesman) [Private Trawvestiqalur

Printed nagie and title + Process — cr

Ill Dey Rua RD. “Terre LY Delota. 5) 50)

Server's address

Additional information regarding attempted service, ele.:
